Per Curiam.
This is an action to recover for pauper supplies furnished to Addie Spaulding, wife of Henry Otis Spaulding, and to tbeir minor children. The supplies are the same sued for in the suit of Winslow v. Pittsfield, ante, p. 58, and the case was submitted upon the same statement of facts as in that case. In Winslow v. Pittsfield, the court decided that the settlement of the paupers was in Pittsfield and not in Augusta. The decision in this case must, therefore, be for the defendant city.

Judgment for defendant.